DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11-17 are allowable.
The following is an examiner’s statement of reasons for allowance: The present invention relates to a pixel structure of a foldable display panel, configured to form 7-transistor-1-capacitor (7T1C), having first thin-film transistor and second thin-film transistor, an active layer has first and second portion; and gate of the first transistor and second transistor are stacked on the connection portion of the first thin-film transistor and the second thin-film transistor of the active layer. 
Each independent claim, inter alia, identifies the uniquely distinct features
 wherein, in a pixel area of the first thin-film transistor, the active layer comprises a first strip-shaped portion and a second strip-shaped portion parallel to each other, and the first strip-shaped portion is vertically connected to the second strip-shaped portion by a connecting portion; and
wherein the gate comprises a first gate and a second gate, and the second gate and the first gate are insulated from each other and stacked on the connecting portion.



The closest prior arts of:
Wang et al. (US 20200027940) discloses a pixel structure in Fig. 1 and Fig. 2 for a foldable display comprising first thin-film transistor and second thin-film transistor disposed on active layer (121) in Fig. 2.
Hu (U.S. Patent No. 10,269,830) discloses in Fig. 1, an organic layer (108)for filling a hole around a first transistor and second transistor (col. 6, lines 13-32).
Wang discloses a 7-transistor-1-capacitor (7T1C) for a display device in Fig. 4A.
However, either singularly or in combination, fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	 Jeong (US 2017/0062532) discloses a pixel structure in Fig. 6 for a flexible display in Figs. 5, comprising thin-film transistor (S-Tr) in the active area comprising active layer 154a, a gate 151a positioned on the active layer 154, a source 152a and a drain 152b connected to both ends of the active layer 154a.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692